*948OPINION.
Korner,1 Chairman:
The only issue presented is whether certain items which were expended on petitioner’s buildings are deductible as ordinary and necessary expenses.
In some of the items which are not classed by us in the foregoing findings as ordinary and necessary expenses, the evidence shows that at least a part of these expenditures would properly be classified as repairs and therefore deductible, but since we have no satisfactory segregation of the entire expenditures, some of which represented capital items, we must approve the determination of the Commissioner, disallowing the entire item as expense. These items are analogous to those considered in the Appeal of Sentinel Publishing Co., 2 B. T. A. 1211, in which we said:
In its return it deducted tbe amount so expended as ordinary and necessary expenses in the nature of repairs. It appears, however, that the greater portion, at least, of the expenditures made in this regard were of a capital nature. The building of a new skylight, the changing of the partitions, and a complete alteration of the style of that floor of the building, in order to suit the particular requirements of a certain tenant, can hardly be classed as repairs. It is possible that a certain portion of the amount expended did represent repairs, but, in the absence of any definite information with reference to the amount which was actually expended in repair work, we are unable to determine what amount is properly deductible.
Kedetermination should, therefore, be made, allowing deductions as ordinary and necessary expenses the total of $1,078.62 shown in our findings of fact.
Judgment will be entered on 10 days' notice, under Rule 50.

 This decision was prepared during Mr. Korner’s term of office.